Title: To James Madison from Anthony Merry, 2 July 1806
From: Merry, Anthony
To: Madison, James



Sir,
Washington July 2nd: 1806.

I have received the Honor of your Letter of Yesterday’s Date, inclosing Copies of Documents which prove Smith Musgrove, who is Stated to be detained on board His Majesty’s Ship Cambrian, to be a Citizen of the United States.
I shall not fail, Sir, to transmit Copies of the Documents in question by the earliest Conveyance to the Commander in Chief of His Majesty’s Ships on the Halifax Station, in order that immediate Attention may be paid to your Application for the Discharge of the Seaman in question.  I have the Honor to be, with great Respect and Consideration, Sir, Your most obedient humble Servant

Ant: Merry

